Citation Nr: 1828208	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  17-09 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Mortimer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017). Here, neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran's representative argues in his April 2018 IHP that the Veteran's February 2015 VA examination was inadequate because it 1) was based on the absence of hearing-loss documentation in the Veteran's entrance and exit exams, and 2) ignored the Veteran's lay statements regarding in-service noise exposure. The Board disagrees that the examination was inadequate on these bases. The examiner's opinion was not solely based on the absence of documentation; it was based on the fact that both of the Veteran's entrance and exit exams indicated normal hearing bilaterally and there was no significant threshold shift between the two exams. Additionally, as indicated in the "Remarks" section of the examiner's opinion, the examiner did consider the Veteran's lay statements regarding in-service noise exposure. Furthermore, the examiner reviewed the Veteran's VA file and all relevant evidence, applied the correct legal standard, and considered all raised theories of entitlement. Therefore, the Board finds that the VA examination was adequate and a remand for another VA examination is not necessary.

II. Service Connection for Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss that is related to his military service. Specifically, the Veteran contends that he was exposed to loud noise as an Air Policeman and was not afforded ear protection.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a). Generally, in order to establish service connection, there must be competent, credible evidence of 1) a current disability, 2) in-service incurrence or aggravation of an injury or disease, and 3) a nexus, or link, between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection may be established for chronic diseases, to include hearing loss, manifesting to a certain degree within a year after service. 38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Audiometric testing measures hearing levels (in decibels) over a range of frequencies (in Hertz); the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schoeder et al. eds., 1988)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Turning to the evidence of record, the Veteran has a current diagnosis of bilateral sensorineural hearing loss as evidenced by the February 2015 VA examination. The Veteran's Maryland CNC test scores were 96 percent in the right ear and 94 percent in the left ear. The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
30
65
70
LEFT
25
30
35
50
65

Additionally, the Veteran's DD-214 shows that his military occupational specialty was Air Policeman. Generally, the Veteran asserts that he experienced noise exposure during service from jet aircrafts and jet engine test cells and was not provided any ear protection. The Board finds the Veteran's statements regarding his in-service noise exposure competent and credible. As such, the Board finds that the Veteran's report of in-service noise exposure is consistent with the place, type, and circumstances of his service. See 38 U.S.C. § 1154(a) (2012). Therefore, the Veteran's claim turns on whether his currently diagnosed bilateral sensorineural hearing loss is related to his military service.

In this regard, the Veteran had in-service audiological evaluations in August 1962 and July 1966 at which time auditory thresholds were recorded. It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units. For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to presume the ASA standard was used. 

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:

Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

The Veteran's August 1962 enlistment audiometric test reveals that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (5)

The Veteran's July 1966 separation audiometric test reveals that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses), in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
10 (20)
 5 (10)
LEFT
10 (25)
10 (20)
10 (20)
5 (15)
5 (10)

The Veteran's July 1966 separation report of medical history shows that the Veteran denied hearing loss.

The Veteran obtained a private audiological examination in July 2014. While the examination reports auditory thresholds that are sufficient to be considered a disability under 38 C.F.R. § 3.385, the examination provides no opinion as to the etiology of the Veteran's hearing loss. 

On his March 2015 Notice of Disagreement, the Veteran reported that he provided security for Aircraft without the benefit of any type of ear protection. He also reported that his hearing loss occurred shortly before his discharge from the Air Force.

The Veteran was afforded a VA examination in February 2015. The Veteran reported that he was in the military police and experienced noise exposure from jet aircrafts and jet engine test cells. The Veteran denied any occupational noise exposure. The Veteran also reported occasionally going to auto races. The Veteran also denied any family history of hearing loss and denied any history of ear disease. The examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of his in-service noise exposure because the Veteran's entrance and exit exams indicated normal hearing bilaterally with no significant threshold shifts.

On his February 2017 Form 9, the Veteran further reported that he was subject to very loud noise during all four years of his service and was not provided any ear protection. The Veteran also reported that he does not recall receiving a hearing test when discharged from service.

Based on the above, the Board finds that the evidence of record is against a finding of service connection for bilateral hearing loss.

The Board acknowledges the Veteran's contention that he did not have a hearing test during his exit exam. However, the July 1966 separation report of medical examination shows that a hearing test was conducted. Therefore, the medical examination report is more probative than the Veteran's current recollection that there was no hearing test conducted at separation and is accepted as the credible and accurate account of whether a hearing test was conducted during the Veteran's exit exam.

Additionally, the Board acknowledges the Veteran's assertion that his hearing loss occurred shortly before his discharge. However, the Veteran reported on his July 1966 separation report of medical history that he did not have any hearing loss. Because the Veteran's statement that his hearing loss began shortly before discharge is inconsistent with and contradictory to his assertion on his separation report of medical history concerning hearing loss, the Board assigns little probative weight to his statement.

The Board acknowledges the Veteran's assertion that his bilateral hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of hearing loss, falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report the onset of symptoms and personal observations, any opinion regarding the nature and etiology of the Veteran's disability requires medical expertise that he has not demonstrated because the cause of the Veteran's hearing loss may be due to multiple causes thereby requiring medical expertise to discern the cause. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the lay assertion that the Veteran's bilateral hearing loss is in any way related to his military service.

The Board also acknowledges the Veteran's assertion that he was not provided ear protection while exposed to loud noise during his military service. However, the Board finds the Veteran is not competent to opine as to the etiology of his hearing loss. Thus, the Board assigns the Veteran's statement concerning the lack of ear protection provided during service little probative value in ascertaining the relationship between the Veteran's current disability and his military service.

The Board also acknowledges the July 2014 private audiological examination. However, the private examination is not helpful to determining the relationship between the Veteran's current diagnosis and his military service because it provides no opinion as to the etiology of the Veteran's bilateral hearing loss. Thus, the Board assigns the July 2014 examination little probative value.

Instead, the Board assigns great probative weight to the February 2015 VA opinion. Here, the February 2015 VA opinion is shown to have been based on a review of the Veteran's record, and is accompanied by a sufficient explanation. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet App. 120, 124 (2007). Furthermore, the VA examiner had knowledge of the relevant facts and fully addressed the Veteran's contentions.

Finally, the Board recognizes that sensorineural hearing loss is considered to be an enumerated condition under 38 C.F.R. § 3.309(a). There, however, is no medical evidence or credible lay evidence that such condition was noted in service. While the Veteran currently contends that he had chronic symptoms in service shortly before his discharge, the Board finds that the evidence contemporaneous to his service is more reliable in regard to the state of his health. Specifically, the Veteran's July 1966 separation report of medical history shows that while he reported a positive response for a history of mumps and a head injury, he denied "hearing loss." A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is particularly probative. See Fed. R. Evid. 803(3); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (providing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate). Therefore, the medical history report is accepted as the credible and accurate account of the condition of the Veteran's hearing during service and upon discharge. There is also no medical evidence or credible lay evidence that hearing loss manifested to a compensable degree within one year of the Veteran's discharge from service. Therefore, presumptive service connection or service connection based on the theory of continuity of symptomatology is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


